HetghES, J.,  validity of crfsciiooiais-  (after stating the facts). The agreed statement of facts in- this case states “that on the 20fch day of July, 1893, the town organized itself into a single school district, in the manner provided by law.” This is conclusive in this case that the Mt. Nebo school district was legally formed. The fact that', after the incorporation of the town, and before the formation of the Mt. Nebo single school district, the clerk apportioned to it $225, though irregular, will not deprive that district of the apportionment, as it is provided by section 3, act of April 8th, 1887, now section 6992, Sandels & Hill’s Digest, that “in case there be a surplus fund on hand at the time of the formation of said district [a new district], it shall be entitled to a proportionate part of said fund, the same to be ascertained and determined by the county court of the county in which said new district may be created, as in the judgment of said court may be right and proper.”  m^uptpo0f ¿¡strict?611001  The district, when formed, was entitled to the apportionment, and it was not proper to deprive it of it because it was made before the district was formed. , The decree is reversed, and the cause is dismissed.